Citation Nr: 1453125	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-46 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for status post lumbosacral strain with grade I spondylolisthesis, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for a right clavicular separation, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include memory loss.


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from December 1984 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran was previously represented in this appeal by Alpha Veterans Disability Advocates.  However, prior to adjudication of the appeal, a review of the Veteran's records revealed that there was some discrepancy regarding who was actually representing the Veteran.  Accordingly, in a September 2014 letter, the Board wrote the Veteran and asked that he clarify his wishes regarding representation.  He was told that if he did not respond within 30 days, the Board would assume that he wanted to represent himself, and would proceed pro se.  He did not respond to that letter.  Thus, absent completion and submission of the required paperwork to officially designate a Veterans Service Organization (VSO), agent or attorney as his representative of record in this appeal, the Board must presume he is unrepresented in this appeal.


FINDINGS OF FACT

1.  For the period beginning March 21, 2008, and ending July 1, 2008, forward flexion of the thoracolumbar spine was limited to less than 30 degrees, based on pain; there was no evidence of any periods of physician prescribed bed rest; there was no favorable or unfavorable ankylosis of the spine; and there were no separately ratable neurological abnormalities that had not already been accounted for.

2.  For the period beginning July 1, 2008 and ending December 16, 2009, forward flexion of the thoracolumbar spine was limited to less than 30 degrees, based on pain; there was no evidence of any periods of physician prescribed bed rest; there was no favorable or unfavorable ankylosis of the spine; and there were no separately ratable neurological abnormalities that had not already been accounted for.

3.  For the period beginning December 16, 2009 and ending August 23, 2012, the Veteran's low back disability was manifested by forward flexion of the lumbar spine to at least 52 degrees, with severe pain, weakness, daily flare-ups reducing range of motion 80 to 100 percent, and severe restrictions on daily activities; there was no evidence of any periods of physician prescribed bed rest; there was no favorable or unfavorable ankylosis of the spine; and there were no separately ratable neurological abnormalities that had not already been accounted for.

4.  For the period beginning August 23, 2012, forward flexion of the thoracolumbar spine was limited to less than 30 degrees; there was no evidence of any periods of physician prescribed bed rest; there was no favorable or unfavorable ankylosis of the spine; and there were no separately ratable neurological abnormalities that had not already been accounted for.

5.  For the period prior to December 16, 2009, the Veteran's right shoulder disability was manifested by painful motion of the right shoulder and associated functional limitations, without dislocation, nonunion or loose union.

6.  For the period beginning December 16, 2009, the Veteran's right shoulder disability was manifested by limitation of arm motion approximately at the shoulder level and associated functional limitations, without dislocation, nonunion or loose union.

7.  The Veteran does not have any current residuals of a claimed in-service TBI, and his current memory loss is not related to his claimed in-service TBI.

CONCLUSIONS OF LAW

1.  For the period beginning March 21, 2008 and ending July 1, 2008, the criteria for a rating in excess of 40 percent for the Veteran's status post lumbosacral strain with grade I spondylolisthesis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2014).

2.  For the period beginning July 1, 2008 and ending December 16, 2009, the criteria for a 40 percent rating, but no more, for the Veteran's status post lumbosacral strain with grade I spondylolisthesis, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2014).

3.  For the period beginning December 16, 2009 and ending August 23, 2012, a 40 percent rating for the Veteran's status post lumbosacral strain with grade I spondylolisthesis, but no higher, is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2014).

4.  For the period beginning August 23, 2012, the criteria for a rating in excess of 40 percent for the Veteran's status post lumbosacral strain with grade I spondylolisthesis, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2014).

5.  For the period prior to December 16, 2009, the criteria for a rating in excess of 20 percent for a right clavicular separation have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Plate I, Diagnostic Codes 5200-5203 (2014).

6.  For the period beginning December 16, 2009, the criteria for a rating in excess of 10 percent for a right clavicular separation have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Plate I, Diagnostic Codes 5200-5203 (2014).

7.  Residuals of a claimed in-service TBI, including memory loss, were not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2014).


	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided VCAA notice in May 2008 and April 2009 letters.  The letters notified the Veteran of the evidence needed to substantiate his claim for service connection and provided some information as to the evidence needed to substantiate entitlement to an increased rating.  The letter also notified the Veteran of what evidence he was responsible for providing and what evidence VA would undertake to obtain.  

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims in the May 2008 and April 2009 letters.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records and private treatment records.  Additionally, the Veteran was provided proper VA examinations for his low back and right shoulder disabilities in June 2008, December 2009, and August 2012.

The Board notes the Veteran has not been provided with a VA examination or medical opinion regarding the issue of service connection for residuals of a TBI.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

None of the medical evidence of record suggests that the Veteran has a current disability or any current residuals related to the claimed in-service TBI.  Consequently, the Board has determined that the medical evidence of record is sufficient to decide the claim and that VA has no duty to provide an examination for this claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

General Legal Criteria for Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).
Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (citing 38 C.F.R. § 4.40 ).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.

Lumbar Strain

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (2014).

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  
Id.
Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Period Beginning March 21, 2008 and ending July 1, 2008

The Veteran filed his current claim for an increased rating for his lumbar spine disability in March 2008.  

In response to his claim, he was afforded a VA spine examination in June 2008.  Physical examination revealed that the Veteran's range of motion was severely reduced, due to pain.  Specifically, he was only able to perform forward flexion to 25 degrees without pain during active range of motion, and forward flexion was further reduced to 20 degrees after repetitive use, due to pain.  The examiner noted that the Veteran was visibly shaking and sweating by the third repetition.  
In a January 2001 rating decision, the RO granted an increased rating of 20 percent from March 21, 2008, for the lumbar spine disability, and in a subsequently issued October 2010 rating decision, the rating was further increased to 40 percent, effective March 21, 2008.  A 100 percent rating was assigned from April 22, 2008 to June 31, 2008, based on the need for convalescence following spinal surgery.  A 20 percent rating was assigned from July 1, 2008.
A higher rating under the general rating formula for back disabilities would require evidence of ankylosis.  The Veteran has not reported and the evidence does not show any ankylosis during this period.

The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  The Veteran did not have ankylosis of the thoracolumbar spine during this period, inasmuch as he retained the ability to move the spine and it was not shown to be fixed.  There is no other basis for a higher schedular rating for the orthopedic manifestations of the low back disability during this period.  Accordingly, the Board finds that a rating in excess of 40 percent is not warranted under the general criteria for rating injuries of the spine for this period.  

The Board also finds that higher ratings are not available under the formula for rating intervertebral disc syndrome based on incapacitating episodes, as the Veteran did not report any episodes of physician- prescribed bed rest, and there is no other evidence of prescribed bed rest during this period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  In this regard, during the June 2008 VA examination, and in correspondence received from the Veteran and his previous representative during this period, it was reported that the Veteran was not able to care for himself, and as such was receiving 100 percent disability benefits.  The Veteran had also filed a claim for a total disability rating due to individual unemployability, due in part to his lumbar spine disability.  However, he does not allege, and the evidence of record does not show, that he was prescribed bed rest by a physician during this period, and he did not report any specific episodes of incapacitation.

With regard to separate ratings for neurologic impairment, the Board notes that the Veteran is currently service-connected for left leg radiculopathy.  See November 2013 rating decision.  The medical evidence of record does not show that a separate rating is warranted for neurologic impairment of the right leg.  In this regard, the Veteran has reported radiating back pain into both extremities, but his overwhelming reports have been of pain, numbness and weakness in the left leg and foot, including treatment for left foot drop, and neurological examinations have essentially only shown evidence of impairment in the left leg.  Most recently, on VA examination in August 2012, the Veteran was diagnosed with moderate radiculopathy of the left leg, while the right leg was found to be not affected by radiculopathy.  As such, the Board finds that a separate rating for neurologic impairment of the right lower extremity is not warranted. 

Period beginning July 1, 2008 and ending December 16, 2009

In the October 2010 rating decision, the RO noted that it was assigning a 20 percent evaluation for the Veteran's lumbar spine disability, based on the results of the December 2009 VA examination.  While the results of the December 2009 VA examination, discussed further below, show that the Veteran's disability did not warrant a rating in excess of 20 percent as of that time, the Board notes that there is no evidence that the Veteran's disability had changed or more specifically, improved, prior to that time.  As such, the findings from the June 2008 VA examination, noted above, were still controlling, and the Veteran was still entitled to a 40 percent rating for his lumbar spine disability up until such time as the evidence showed that his disability had improved, i.e. on VA examination in December 2009.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the 40 percent rating granted as of March 21, 2008, should be extended to December 16, 2009.

Again, as noted above, there is no evidence of  physician-prescribed bed rest during this period.  Furthermore, the Veteran is currently service-connected for neurologic impairment (radiculopathy) of the left leg, and there is no competent medical evidence showing any diagnosed neurologic impairment of the right extremity.  Therefore, a higher rating is not warranted under the formula for rating intervertebral disc syndrome based on incapacitating episodes, and a separate rating for neurologic impairment of the right leg is not warranted.


Period beginning December 16, 2009 and ending August 23, 2012

On VA examination in December 2009, the Veteran reported ongoing pain, to include sudden spasms of pain, with constant weakness and numbness, as well as frequent falling.  He also complained of fatigue, stiffness and decreased motion.  Physical examination revealed guarding, pain with motion and weakness.  There was no objective evidence of spasm, atrophy or tenderness.  Range of motion testing showed forward flexion reduced to 65 degrees, backward extension reduced to 8 degrees, right lateral flexion reduced to 16 degrees, left lateral flexion reduced to 18 degrees, left rotation reduced to 28 degrees, and right rotation reduced to 25 degrees.  Additional range of motion testing showed flexion further reduced to 52 degrees, extension further reduced to 5 degrees, and right and left rotation at 25 degrees. The examiner noted that his back condition prevented the Veteran from doing chores, exercising, and playing sports, and severely affected his ability to shop, do recreation activities, and travel, while moderately impacting his ability to bath, dress, groom and use the toilet.  Moreover, the Veteran reported flare-ups daily requiring him to lay down and reducing his range of motion and functioning by 80 to 100 percent. The examiner noted that there was no clear exaggerated pain responses.  

There is no evidence of  physician-prescribed bed rest during this period.  Furthermore, the Veteran is currently service-connected for neurologic impairment (radiculopathy) of the left leg, and there is no competent medical evidence showing any diagnosed neurologic impairment of the right extremity.  Therefore, a higher rating is not warranted under the formula for rating intervertebral disc syndrome based on incapacitating episodes, and a separate rating for neurologic impairment of the right leg is not warranted. Additionally, the range of motion and other findings do not meet the criteria for a rating greater than 20 percent under the provisions of  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237. However, when taking into consideration the Veteran's functional loss, the Board finds that additional compensation is warranted pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 based on the severity of the Veteran's pain and flare-ups, as well as his weakness in the spine and the limitations on his daily activities. Accordingly, the Board finds that a 40 percent evaluation, but no higher, is appropriate for this period. 
Period Beginning August 23, 2012

In a November 2013 rating decision, the RO granted an increased rating of 40 percent for the lumbar spine disability, effective August 23, 2012, based on the results of the August 2012 VA spine examination, which showed forward flexion severely limited to 15 degrees.  The Veteran was not even able to perform repetitive testing, due to his instability when standing.

As noted above, a higher rating under the general rating formula for back disabilities would require evidence of ankylosis.  The Veteran has not reported and the evidence does not show any ankylosis during this period.

Furthermore, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  There is no other basis for a higher schedular rating for the orthopedic manifestations of the low back disability during this period.  Accordingly, the Board finds that a rating in excess of 40 percent is not warranted under the general criteria for rating injuries of the spine for this period.  

In addition, as noted above, there is no evidence of  physician-prescribed bed rest during this period.  Furthermore, the Veteran is currently service-connected for neurologic impairment (radiculopathy) of the left leg, and there is no competent medical evidence showing any diagnosed neurologic impairment of the right extremity.  Therefore, a higher rating is not warranted under the formula for rating intervertebral disc syndrome based on incapacitating episodes, and a separate rating for neurologic impairment of the right leg is not warranted.

Right Clavicular Separation

In a February 1993 rating decision, the RO granted service connection for right clavicular separation.  A 10 percent rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5203, effective October 1, 1992.

The Veteran's current claim for an increased rating was received in March 2008.  In an October 2010 rating decision, the RO granted an increased rating of 20 percent for the right shoulder disability from March 21, 2008 to December 16, 2009, and a 10 percent rating from December 16, 2009, based on the criteria of Diagnostic Codes 5201 and 5203.  See 38 C.F.R. § 4.71a, Diagnostic Codes  5201 and 5203.

Traumatic arthritis (Code 5010) is rated as degenerative arthritis under Diagnostic Code 5003.  Under Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Code 5003.  

Shoulder disabilities are rated under Codes 5200 to 5203.  Under Code 5201, the minimum compensable rating of 20 percent is warranted when there is limitation of motion of an arm at the shoulder level.  Limitation of major (dominant) arm motion to midway between the side and shoulder level warrants a 30 percent rating; limitation of major arm motion to 25 degrees from the side warrants a 40 percent rating.  Limitation of minor (non-dominant) arm motion to midway between the shoulder and side warrants a 20 percent rating; and limitation of minor arm motion to 25 degrees from the side warrants a 30 percent rating.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5202, a 20 percent rating is warranted for malunion of the humerus of either upper extremity with moderate deformity, or with marked deformity of the minor upper extremity, or for infrequent episodes of recurrent dislocation of the scapulohumeral joint of either upper extremity with guarding of movement only at the shoulder level, or with frequent episodes of recurrent dislocation of the minor upper extremity with guarding of all arm movements.  A 30 percent rating requires malunion of the major humerus with marked deformity or frequent episodes of recurrent dislocation with guarding of all arm movements.  A 40 percent rating requires fibrous union of the minor humerus.  A 50 percent rating requires fibrous union of the major humerus, or nonunion (a false, flail joint) of the minor humerus.  A 60 percent rating requires nonunion (a false, flail joint) of the major humerus.  A 70 percent rating requires loss of the head of the minor humerus (flail shoulder).  An 80 percent rating requires loss of the head of the major humerus (flail shoulder).  38 C.F.R. § 4.71a.

Under Diagnostic Code 5203, dislocation of the clavicle or scapula warrants a 20 percent disability rating for both the dominant or non-dominant side of the body.  38 C.F.R. § 4.71a.  Nonunion of the clavicle or scapula with loose movement also warrants a 20 percent disability rating, while nonunion of the clavicle or scapula without loose movement warrants a 10 percent rating for both the dominant and non-dominant sides of the body.  Id.  Malunion of the clavicle or scapula also warrants a 10 percent rating.  Id.

Normal forward flexion of a shoulder and normal abduction is from 0 to 180 degrees.  Normal external and internal rotation is from 0 to 90 degrees.  38 C.F.R. 
§ 4.71; Plate I.  

Evidence of record shows that the Veteran is right-handed; thus, his right shoulder is considered the major side.

Period prior to December 16, 2009

As noted above, the Veteran was assigned a 20 percent evaluation for his right shoulder disability from March 21, 2008 to December 16, 2009.  The Board finds that for this period, the evidence does not show that a rating in excess of 20 percent is warranted under any of the applicable Diagnostic Codes.  In this regard, the Veteran is already in receipt of the highest rating possible (20 percent) under Diagnostic Code 5203.  Furthermore, there is no allegation or evidence of ankylosis of the scapulohumeral articulation, or impairment of the humerus, to warrant a rating in excess of 20 percent under Diagnostic Codes 5200 or 5202.  


With regard to a higher rating for limitation of motion under Diagnostic Code 5201, the Board notes that on VA examination in June 2007, the Veteran reported pain, giving way, weakness, stiffness, warmth, swelling, and tenderness in the right shoulder.  He also reported that he was unable to sleep on his right side due to his shoulder and that during severe flare-ups of shoulder pain, which occurred every two to three weeks, he was unable to use his right arm.  However, the Board notes that on physical examination, there was no dislocation and no ankylosis, and the Veteran had full range of motion (180 degrees of flexion and 90 degrees of rotation), with no additional loss of motion after repetitive testing. 

 On VA examination in June 2008, shoulder motion was reduced, due to pain (not fatigue, weakness, lack or endurance, or incoordination), but the Veteran was still able to forward flex to at least 78 degrees, with pain, and perform abduction to 85 degrees with pain, external rotation to 62 degrees with pain, and internal rotation to 81 degrees with pain.  These findings show that, even with consideration of pain and the reported functional effects of the disability, the Veteran still retained motion in the arm significantly above that required for a rating in excess of 20 percent.  In this regard, the Board notes that range of motion midway between the side and shoulder would be closer to approximately 45 degrees.  78 degrees of flexion and 85 degrees of abduction is much closer to the shoulder level, and therefore, the criteria for a 20 percent rating.  As such, the Board finds that a rating in excess of 20 percent is not warranted under Diagnostic Code 5201 or under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

The Board also notes that as there was no evidence on VA examination in September 2011 or elsewhere in the record of a muscle injury to the left shoulder, consideration of a higher rating under Diagnostic Codes 5301 and 5302 is not warranted.

Period beginning December 16, 2009

On VA examination in December 2009, the Veteran reported ongoing pain with decreased range of motion with flare-ups of pain.  He also complained of tenderness, deformity, stiffness, locking episodes, and trouble controlling the fingers in his right hand.  He denied any giving way, instability, weakness, incoordination, or episodes of dislocation/subluxation.  

On physical examination, there was evidence of crepitus, weakness, and guarding of movement.  Following repeated range of motion, flexion was reduced to 140 degrees, abduction reduced to 105 degrees, internal rotation reduced to 80 degrees, and external rotation reduced to 55 degrees.  As the findings did not show limitation of motion of the right arm to at least the shoulder level (90 degrees), the criteria for at least a minimal 20 percent rating under Diagnostic Code 5201 are not met.  Therefore, the Board finds that a compensable rating is not warranted under Diagnostic Code 5201.  

The Veteran is still entitled to a 10 percent rating under Diagnostic Code 5003 for traumatic arthritis.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  However, as the findings noted above show that, his painful motion is being compensated, and even with consideration of pain and the reported functional effects of the disability, the Veteran still retained motion in the right arm significantly above that required for a compensable rating under Diagnostic Code 5201, a rating in excess of 10 percent is not warranted under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

There is also no evidence of ankylosis of the scapulohumeral articulation, impairment of the humerus, dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement, to warrant a rating in excess of 10 percent under Diagnostic Codes 5200, 5202 or 5203.

The Board also notes that as there was no evidence on VA examination in September 2011 or elsewhere in the record of a muscle injury to the left shoulder, consideration of a higher rating under Diagnostic Codes 5301 and 5302 is not warranted.



Service Connection for Residuals of TBI, to include Memory Loss

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  


In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 
(Fed. Cir. 2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

Analysis

The Veteran contends that in 1989 or 1990, while stationed at Fort Stewart, Georgia during active duty, he fell from a second floor landing  while carrying a large box, onto the concrete below, hitting his head and sustaining a traumatic brain injury (TBI).  He claims that he was treated for the injury at the emergency room in Fort Stewart, and that as a result of the in-service TBI, he now has current memory loss.  See March 2009 claim statement, March 2010 notice of disagreement, and November 2010 VA Form 9.

Service treatment records show that the Veteran was seen in January 1989 for a knee injury after falling down 4-5 stairs, carrying a box.  They do not show that the Veteran sustained a head injury during the fall in 1989 or at any other time during active duty, and the Veteran was not diagnosed with a TBI or any other head injury at the time of his discharge.  Furthermore, a response from Winn Army Community Hospital at Fort Stewart, Georgia indicates that there are no records of treatment for the Veteran from January 1, 1988 to December 31, 1989.

The post-service medical evidence of record does not show that the Veteran has ever been diagnosed or treated for a TBI, and it is negative for any evidence of any residuals of a head injury or TBI.  
As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  

The Veteran is competent to report that he hit his head during a fall in service, and that he has experienced memory loss since that time.  However, no underlying disability manifested by the claimed in-service head injury has been identified during or after service, and no such symptoms were identified by either the separation examination physician or the Veteran at the time of his separation.  In light of the absence of any competent evidence of a current diagnosis of  TBI or any current residuals related to the claimed in-service head injury or TBI, the Veteran allegedly experienced in service, this claim must be denied.  

The Board notes that the record does reflect that the Veteran is service-connected for major depressive disorder (see November 2013 rating decision), and the rating is based in part on memory loss.  As such, assigning the Veteran a separate rating for another disability based on memory loss would violate the pyramiding prohibition contained in 38 C.F.R. § 4.14.  Evaluation of the same disability under various diagnoses is to be avoided, and the evaluation of the same manifestations under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  


ORDER

For the period beginning March 21, 2008 and ending July 1, 2008, a rating in excess of 40 percent for status post lumbosacral strain with grade I spondylolisthesis is denied.

For the period beginning July 1, 2008 and ending December 16,2009, a 40 percent rating, but no more, for status post lumbosacral strain with grade I spondylolisthesis is granted.

For the period beginning December 16, 2009 and ending August 23, 2012, a 40 percent rating, but no more, for status post lumbosacral strain with grade I spondylolisthesis is granted.

For the period beginning August 23, 2012, a rating in excess of 40 percent for status post lumbosacral strain with grade I spondylolisthesis is denied.

For the period prior to December 16, 2009, a rating in excess of 20 percent for a right clavicular separation is denied.

For the period beginning December 16, 2009, a rating in excess of 10 percent for a right clavicular separation is denied.

Service connection for residuals of a TBI, including memory loss, is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


